DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “central processing unit” and “read out unit,” must each be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “read out unit,” “controlling unit,” and “cooling device” used throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
While “read out unit” is discussed in the specification at para.0005, lines 6-9 and para. 0042, lines 1-4, the discussion is simply in terms of functions the “read out unit” is configured to perform. However, no actual corresponding structure is disclosed.  Accordingly, this limitation is deemed indefinite as set forth under 35 U.S.C. 112(b), as set forth below.
Similarly, while “controlling unit” is discussed in the specification at para.0005, lines 12-16 and para. 0042, lines 11-24, the discussion is simply in terms of functions the “controlling unit” is configured to perform. However, no actual corresponding structure is disclosed.  Accordingly, this limitation is deemed indefinite as set forth under 35 U.S.C. 112(b), as set forth below.
“Cooling device” has been interpreted as being a refrigerator as described in the specification, and known equivalents.
For the record, claim limitation “central processing unit” does not invoke 35 U.S.C. 112(f) since it is a recognized term of art denoting a particular structure.  Claim limitations “memory unit” and “display unit” do not invoke 35 U.S.C. 112(f) since they contain the associated structure of a memory and a display, respectively.  “Electronic control unit” does not invoke 35 U.S.C. 112(f) since the modifier “electronic” imparts certain structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “read out unit” and “controlling unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In addition:
	The limitation “and/or” is recited multiple times throughout claims 1-17. This limitation renders the claims indefinite since it is unclear whether it is meant to connote “and” or “or.”  The Examiner notes that it is well established in case law that “or” refers to one, the other, or both of a set of alternatives.  Accordingly, the Examiner suggest changing these limitations to simply read “or.”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “process data,” and the claim also recites “in particular time related data” which is the narrower statement of the 
	Claim 7 recites the limitation “the controlling system is sourced out…” at line 3 of the claim.  It is unclear what is meant by a controlling system being sourced out. Appropriate clarification and correction is required.
	Claim 10 recites the limitation “preferably” in line 4 of the claim.  This limitation renders the claim indefinite since it is unclear whether the limitation that follows if required or not.  Appropriate clarification and correction is required.
Claim 10 recites the limitation “in a specific manner” in line 6 of the claim.  This limitation renders the claim indefinite since it is unclear as to the corresponding metes and bounds.  Applicant should explicitly recite what the “specific manner” is, or remove this limitation from the claim.
Again, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, each of claims 11, 14, and 16 recites the broad recitation “cooling device,” and the claim also recites “in particular a refrigerator” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 11 also recites the limitation “preferably” in line 5 of the claim.  This limitation renders the claim indefinite since it is unclear whether the limitation that follows if required or not.  Appropriate clarification and correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2018/0134116 A1 – hereinafter Chen et al. ‘116).
	As per claim 1, Chen et al. ‘116 disclose a controlling system (100; 1400) configured to be installed in a caravan or recreational vehicle (para. 0033, line 8), wherein the controlling system comprises a central processing unit (processor 108; processing unit 1414), a read out unit (connection to sensors 104 including bus 102 which implicitly involves communication interface to read the sensor data; Fig. 14 shows input ports 1438 for reading data from input devices 1436; note that Applicant’s disclosure also does not show a separate “read out unit” in the drawings, and also appears to consider it an implicit feature of the controller (see drawings objection described above); see also corresponding rejection under 35 U.S.C. 112(b) regarding the interpretation under 35 U.S.C. 112(f) of this limitation)  and a controlling unit 120, wherein the controlling system is configured to be coupled to a plurality of electronic devices (context 
	As per claim 2, Chen et al. ‘116 further disclose wherein the controlling system further comprises a memory unit 110.  Chen et al. ‘116 also disclose at para. 0033, lines 4-7 that processor 108 and memory 110 carry out the computational and storage operations of the system.  Accordingly, it is implicit that the control functions of storing information defining how to control the at least one of the plurality of electronic devices based on the read out data that information to process the read out data received from sensors 104 are performed by the memory and processor respectively (see system schematic at Fig. 1; discussion at para. 0033; etc.)
	As per claim 3, Chen et al. ‘116 disclose wherein the central processing unit further is configured to generate and to process data (as discussed at para. 0033, lines 4-7, processor 108 performs the system computations, including generating and processing data).  Since the “in particular” limitation constitutes a narrower sub-limitation within the claim (see rejection above under 35 U.S.C. 112(b)), a broadest reasonable interpretation does not require the data 
	As per claim 5, Chen et al. ‘116 disclose wherein the controlling system is configured to be coupled to electronic devices via wireless data connection 1148 and in particular to receive and process commands from the plurality of electronic devices 1444 coupled to the controlling system as read out data (see for example Fig. 14; para. 0057, lines 49-51; and para 0058 regarding remote electronic devices providing inputs and outputs via wireless networks).
	As per claim 6, Chen et al. ‘116 disclose wherein the plurality of electronic devices comprises an electric control unit of the caravan or recreational vehicle, mobile and stationary equipment of the caravan or recreational vehicle, other controlling systems and/ or BUS-systems provided in the caravan or recreational vehicle, additionally provided sensors and/ or external mobile devices (see input devices 1436 listed at para 0057, lines 29-34; remote devices 1444 listed at para. 0058, lines 3-8; etc.).
	As per claim 7, see rejection above under 35 U.S.C. 112(b) regarding the limitation “sourced out.”  For purposes of compact prosecution, this limitation has been interpreted as “functionally connected to.”  Clarification on this issue is required as set forth above.  Chen et al. ‘116 disclose wherein the central processing unit (108; 1414) of the controlling system is sourced out (functionally connected to) at least partially to one or more of the plurality of electronic devices coupled to the controlling system (via networks 114; network interface 1448; etc.).
	As per claim 8, Chen et al. ‘116 disclose wherein the controlling system (100; 1400) is capable of being coupled to the internet and configured to read out data from the internet automatically when coupled thereto (see para. 0031, line 18; para. 0060; lines 5 & 35; para 0064, line 23; etc. regarding using an internet interface).
(For the record, while Chen et al. ‘116 do not explicitly teach these limitations, Unmack teaches a control system for a recreational vehicle (para. 0007, lines 10-11) comprising control of an absorption refrigerator 25.   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine this feature to the control arrangement of Chen et al. 116 for the further purpose of utilizing and controlling such a refrigerator within the RV of Chen et al. for the purpose of effectively storing food goods or other items onboard at desired temperatures.)
	As per claim 14, Chen et al. ‘116 disclose a cooling device (see for example comfort controller 120 cooling the temperature (para. 0037, lines 17-19; para. 0038, lines 5 and 43-49; etc.) for a caravan or recreational vehicle (para. 0031, line 8; etc.).  See rejections set forth above under 35 U.S.C. 112(b) regarding the use of “in particular” and “preferably;” accordingly the limitations thereafter are not required for the broadest reasonable interpretation of the claim.  (For the record, while Chen et al. ‘116 do not explicitly teach these limitations, Unmack teaches a control system for a recreational vehicle (para. 0007, lines 10-11) comprising control of an absorption refrigerator 25.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine this feature to the control arrangement of Chen et al, for the further purpose of utilizing and controlling such a refrigerator within the RV of Chen et al. for the purpose of effectively storing food goods or other items onboard at desired temperatures.).  Chen et al. ‘116 further disclose a controlling system (100; 1400) configured to be installed in a caravan or recreational vehicle (para. 0033, line 8), wherein the controlling system comprises a central processing unit (processor 108; processing unit 1414), a read out 
	As per claim 15, Chen et al. ‘116 disclose caravan or recreational vehicle (para. 0033, line 8) comprising  a controlling system (100; 1400), wherein the controlling system comprises a central processing unit (processor 108; processing unit 1414), a read out unit (connection to sensors 104 including bus 102 which implicitly involves communication interface to read the sensor data; Fig. 14 shows input ports 1438 for reading data from input devices 1436; note that Applicant’s disclosure also does not show a separate “read out unit” in the drawings, and also .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. ‘116 in view of Self et al. (US 2014/0148975 A1).
	As per claim 4, Chen et al. 116 do not teach wherein the controlling system comprises or is coupled to a display unit, wherein the central processing unit further is configured to forward at least a part of the processed data to the display unit, and the display unit is configured to receive and display said part of the processed data.  Self et al. teach a vehicle management system comprising display 60, wherein a processing unit (controller 30)  is configured to forward processed data to the display unit and the display unit is configured to receive and display said part of the processed data (para. 0041, etc.).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly output the processed data of Chen et al. to a display for the same generic purpose of allowing a user to monitor the operational parameters of the control system.
.	
Claims 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. ‘116 in view of Chen et al. (US 2019/0003765 A1 – hereinafter Chen et al. ‘765).
	As per claim 10, Chen et al. ‘116 do not teach wherein the controlling system provides various operations modes, preferably an energy saving mode, a high power mode and/ or a silent mode, selectable by a user for controlling the at least one of the plurality of electronic devices in a specific manner.  Regarding the term “preferably,” see rejections above under 35 U.S.C. 112(b); accordingly a broadest reasonable interpretation of the claim does not require the limitations that follow thereafter.  Nevertheless, Chen et al. ‘765 teaches a vehicle refrigeration system operable in energy saving mode (Fig. 4: step 416; etc.).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly apply a power saving mode to the system of Chen et al. ‘116 for the purpose reducing energy consumption based on cooling requirements determined by sensed inputs (Chen et al. ‘765: para. 0027, lines 12-19; etc.).

	As per claim 13, Chen et al. ‘116 do not teach wherein the controlling system is configured to control an operation mode of a heater and/ or a compressor of the cooling device.  Chen et al. ‘765 teach the power saving mode involves running the refrigeration unit at a lower output, a lower speed, or a lower duty cycle, all of which are implicit functions of the compressor.  Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly apply a power saving mode to the system of Chen et al. ‘116 for the purpose reducing energy consumption based on cooling requirements determined by sensed inputs (Chen et al. ‘765: para. 0027, lines 12-19; etc.).
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. ‘765 in view of Chen et al. ‘116.
	As per claim 16, (again see rejections above under 35 U.S.C. 112(b) regarding the use of “in particular”).  Chen et al. ‘765 disclose a method for controlling an operation mode of a vehicle cooling device comprising the steps of: reading out data from electronic devices and/ or sensors of the vehicle (step 412 re. reading out sensed temperature data); processing the read out data and controlling the operation mode of the cooling device based on at least a part of the processed data (step 416 re. operating the refrigeration unit in a power saving mode in response to the temperature readings).  Chen et al. ‘765 do not explicitly teach the vehicle being a caravan or recreational vehicle.  However, the controls of Chen et al. ‘765 are applicable to 
	As per claim 17, Chen et al. ‘765 further teaches the operation in the power saving mode being based on an internal temperature of the vehicle (para. 0027, lines 12-19; etc.).

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
	Dutta et al. (US 2016/0144764 A1) teach a control method for a hybrid refrigeration system.
	Unmack (US 2008/0115513 A1) teaches recreational vehicle with an absorption refrigerator control arrangement (as mentioned for reference in the rejections of claims 11-13, above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763